
	

113 HR 895 IH: Stop AIDS in Prison Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 895
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Ms. Waters (for
			 herself, Mr. Conyers,
			 Mr. Scott of Virginia,
			 Mr. Grijalva,
			 Mr. Serrano,
			 Mr. Nadler,
			 Ms. Lee of California,
			 Mrs. Christensen,
			 Ms. Roybal-Allard,
			 Ms. Norton,
			 Mr. Rangel,
			 Ms. Jackson Lee,
			 Ms. Wilson of Florida,
			 Mr. Hastings of Florida,
			 Ms. Schakowsky,
			 Ms. Hahn, Ms. Sewell of Alabama,
			 Mr. Rush, Ms. Clarke, Mr.
			 Johnson of Georgia, Ms. Linda T.
			 Sánchez of California, Mr.
			 Blumenauer, Mr. Cohen,
			 Mr. Ellison,
			 Mr. Honda,
			 Mr. Lewis,
			 Mr. Clay, Mrs. Beatty, and Mr.
			 Cummings) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for an effective HIV/AIDS program in Federal
		  prisons.
	
	
		1.Short titleThis Act may be cited as the
			 Stop AIDS in Prison Act of
			 2013.
		2.Comprehensive
			 HIV/AIDS Policy
			(a)In
			 generalThe Bureau of Prisons
			 (hereinafter in this Act referred to as the Bureau) shall
			 develop a comprehensive policy to provide HIV testing, treatment, and
			 prevention for inmates within the correctional setting and upon reentry.
			(b)PurposeThe purposes of this policy shall be as
			 follows:
				(1)To stop the spread of HIV/AIDS among
			 inmates.
				(2)To protect prison guards and other
			 personnel from HIV/AIDS infection.
				(3)To provide comprehensive medical treatment
			 to inmates who are living with HIV/AIDS.
				(4)To promote HIV/AIDS awareness and
			 prevention among inmates.
				(5)To encourage inmates to take personal
			 responsibility for their health.
				(6)To reduce the risk that inmates will
			 transmit HIV/AIDS to other persons in the community following their release
			 from prison.
				(c)ConsultationThe Bureau shall consult with appropriate
			 officials of the Department of Health and Human Services, the Office of
			 National Drug Control Policy, the Office of National AIDS Policy, and the
			 Centers for Disease Control regarding the development of this policy.
			(d)Time
			 limitThe Bureau shall draft
			 appropriate regulations to implement this policy not later than 1 year after
			 the date of the enactment of this Act.
			3.Requirements for
			 policyThe policy created
			 under section 2 shall do the following:
			(1)Testing and
			 counseling upon intake
				(A)Health care personnel shall provide routine
			 HIV testing to all inmates as a part of a comprehensive medical examination
			 immediately following admission to a facility. (Health care personnel need not
			 provide routine HIV testing to an inmate who is transferred to a facility from
			 another facility if the inmate’s medical records are transferred with the
			 inmate and indicate that the inmate has been tested previously.)
				(B)To all inmates admitted to a facility prior
			 to the effective date of this policy, health care personnel shall provide
			 routine HIV testing within no more than 6 months. HIV testing for these inmates
			 may be performed in conjunction with other health services provided to these
			 inmates by health care personnel.
				(C)All HIV tests
			 under this paragraph shall comply with the opt-out provision.
				(2)Pre-Test and
			 Post-Test CounselingHealth
			 care personnel shall provide confidential pre-test and post-test counseling to
			 all inmates who are tested for HIV. Counseling may be included with other
			 general health counseling provided to inmates by health care personnel.
			(3)HIV/AIDS
			 Prevention Education
				(A)Health care
			 personnel shall improve HIV/AIDS awareness through frequent educational
			 programs for all inmates. HIV/AIDS educational programs may be provided by
			 community based organizations, local health departments, and inmate peer
			 educators.
				(B)HIV/AIDS educational materials shall be
			 made available to all inmates at orientation, at health care clinics, at
			 regular educational programs, and prior to release. Both written and
			 audio-visual materials shall be made available to all inmates.
				(C)(i)The HIV/AIDS educational
			 programs and materials under this paragraph shall include information
			 on—
						(I)modes of transmission, including
			 transmission through tattooing, sexual contact, and intravenous drug
			 use;
						(II)prevention methods;
						(III)treatment; and
						(IV)disease progression.
						(ii)The programs and materials shall
			 be culturally sensitive, written or designed for low literacy levels, available
			 in a variety of languages, and present scientifically accurate information in a
			 clear and understandable manner.
					(4)HIV Testing upon
			 request
				(A)Health care personnel shall allow inmates
			 to obtain HIV tests upon request once per year or whenever an inmate has a
			 reason to believe the inmate may have been exposed to HIV. Health care
			 personnel shall, both orally and in writing, inform inmates, during orientation
			 and periodically throughout incarceration, of their right to obtain HIV
			 tests.
				(B)Health care personnel shall encourage
			 inmates to request HIV tests if the inmate is sexually active, has been raped,
			 uses intravenous drugs, receives a tattoo, or if the inmate is concerned that
			 the inmate may have been exposed to HIV/AIDS.
				(C)An inmate’s
			 request for an HIV test shall not be considered an indication that the inmate
			 has put him/herself at risk of infection and/or committed a violation of prison
			 rules.
				(5)HIV Testing of
			 Pregnant Woman
				(A)Health care
			 personnel shall provide routine HIV testing to all inmates who become
			 pregnant.
				(B)All HIV tests
			 under this paragraph shall comply with the opt-out provision.
				(6)Comprehensive
			 treatment
				(A)Health care
			 personnel shall provide all inmates who test positive for HIV—
					(i)timely, comprehensive medical
			 treatment;
					(ii)confidential counseling on managing their
			 medical condition and preventing its transmission to other persons; and
					(iii)voluntary
			 partner notification services.
					(B)Health care
			 provided under this paragraph shall be consistent with current Department of
			 Health and Human Services guidelines and standard medical practice. Health care
			 personnel shall discuss treatment options, the importance of adherence to
			 antiretroviral therapy, and the side effects of medications with inmates
			 receiving treatment.
				(C)Health care
			 personnel and pharmacy personnel shall ensure that the facility formulary
			 contains all Food and Drug Administration-approved medications necessary to
			 provide comprehensive treatment for inmates living with HIV/AIDS, and that the
			 facility maintains adequate supplies of such medications to meet inmates’
			 medical needs. Health care personnel and pharmacy personnel shall also develop
			 and implement automatic renewal systems for these medications to prevent
			 interruptions in care.
				(D)Correctional
			 staff, health care personnel, and pharmacy personnel shall develop and
			 implement distribution procedures to ensure timely and confidential access to
			 medications.
				(7)Protection of
			 Confidentiality
				(A)Health care
			 personnel shall develop and implement procedures to ensure the confidentiality
			 of inmate tests, diagnoses, and treatment. Health care personnel and
			 correctional staff shall receive regular training on the implementation of
			 these procedures. Penalties for violations of inmate confidentiality by health
			 care personnel or correctional staff shall be specified and strictly
			 enforced.
				(B)HIV testing,
			 counseling, and treatment shall be provided in a confidential setting where
			 other routine health services are provided and in a manner that allows the
			 inmate to request and obtain these services as routine medical services.
				(8)Testing,
			 counseling, and referral prior to reentry
				(A)Health care personnel shall provide routine
			 HIV testing to all inmates no more than 3 months prior to their release and
			 reentry into the community. (Inmates who are already known to be infected need
			 not be tested again.) This requirement may be waived if an inmate’s release
			 occurs without sufficient notice to the Bureau to allow health care personnel
			 to perform a routine HIV test and notify the inmate of the results.
				(B)All HIV tests
			 under this paragraph shall comply with the opt-out provision.
				(C)To all inmates who test positive for HIV
			 and all inmates who already are known to have HIV/AIDS, health care personnel
			 shall provide—
					(i)confidential prerelease counseling on
			 managing their medical condition in the community, accessing appropriate
			 treatment and services in the community, and preventing the transmission of
			 their condition to family members and other persons in the community;
					(ii)referrals to appropriate health care
			 providers and social service agencies in the community that meet the inmate’s
			 individual needs, including voluntary partner notification services and
			 prevention counseling services for people living with HIV/AIDS; and
					(iii)a 30-day supply of any medically necessary
			 medications the inmate is currently receiving.
					(9)Opt-Out
			 ProvisionInmates shall have
			 the right to refuse routine HIV testing. Inmates shall be informed both orally
			 and in writing of this right. Oral and written disclosure of this right may be
			 included with other general health information and counseling provided to
			 inmates by health care personnel. If an inmate refuses a routine test for HIV,
			 health care personnel shall make a note of the inmate’s refusal in the inmate’s
			 confidential medical records. However, the inmate’s refusal shall not be
			 considered a violation of prison rules or result in disciplinary action. Any
			 reference in this section to the opt-out provision shall be
			 deemed a reference to the requirement of this paragraph.
			(10)Exclusion of
			 Tests Performed Under Section 4014(b) from the
			 Definition of Routine HIV TestingHIV testing of an inmate under section
			 4014(b) of title 18, United States Code, is not routine HIV testing for the
			 purposes of the opt-out provision. Health care personnel shall document the
			 reason for testing under section 4014(b) of title 18, United States Code, in
			 the inmate’s confidential medical records.
			(11)Timely
			 notification of test resultsHealth care personnel shall provide
			 timely notification to inmates of the results of HIV tests.
			4.Changes in
			 existing law
			(a)Screening in
			 generalSection 4014(a) of
			 title 18, United States Code, is amended—
				(1)by striking
			 for a period of 6 months or more;
				(2)by striking
			 , as appropriate,; and
				(3)by striking
			 if such individual is determined to be at risk for infection with such
			 virus in accordance with the guidelines issued by the Bureau of Prisons
			 relating to infectious disease management and inserting unless
			 the individual declines. The Attorney General shall also cause such individual
			 to be so tested before release unless the individual declines..
				(b)Inadmissibility
			 of HIV Test Results in civil and criminal proceedingsSection
			 4014(d) of title 18, United States Code, is amended by inserting or
			 under the Stop AIDS in Prison Act of
			 2013 after under this section.
			(c)Screening as
			 part of routine screeningSection 4014(e) of title 18, United
			 States Code, is amended by adding at the end the following: Such rules
			 shall also provide that the initial test under this section be performed as
			 part of the routine health screening conducted at intake..
			5.Reporting
			 requirements
			(a)Report on
			 hepatitis and other diseasesNot later than 1 year after the date of the
			 enactment of this Act, the Bureau shall provide a report to the Congress on
			 Bureau policies and procedures to provide testing, treatment, and prevention
			 education programs for hepatitis and other diseases transmitted through sexual
			 activity and intravenous drug use. The Bureau shall consult with appropriate
			 officials of the Department of Health and Human Services, the Office of
			 National Drug Control Policy, the Office of National AIDS Policy, and the
			 Centers for Disease Control regarding the development of this report.
			(b)Annual
			 reports
				(1)GenerallyNot
			 later than 2 years after the date of the enactment of this Act, and then
			 annually thereafter, the Bureau shall report to Congress on the incidence among
			 inmates of diseases transmitted through sexual activity and intravenous drug
			 use.
				(2)Matters
			 pertaining to various diseasesReports under paragraph (1) shall
			 discuss—
					(A)the incidence among inmates of HIV/AIDS,
			 hepatitis, and other diseases transmitted through sexual activity and
			 intravenous drug use; and
					(B)updates on Bureau
			 testing, treatment, and prevention education programs for these
			 diseases.
					(3)Matters
			 pertaining to HIV/AIDS onlyReports under paragraph (1) shall also
			 include—
					(A)the number of inmates who tested positive
			 for HIV upon intake;
					(B)the number of
			 inmates who tested positive prior to reentry;
					(C)the number of
			 inmates who were not tested prior to reentry because they were released without
			 sufficient notice;
					(D)the number of
			 inmates who opted-out of taking the test;
					(E)the number of
			 inmates who were tested under section 4014(b) of title 18, United States Code;
			 and
					(F)the number of
			 inmates under treatment for HIV/AIDS.
					(4)ConsultationThe Bureau shall consult with appropriate
			 officials of the Department of Health and Human Services, the Office of
			 National Drug Control Policy, the Office of National AIDS Policy, and the
			 Centers for Disease Control regarding the development of reports under
			 paragraph (1).
				
